     Case 1:21-cv-00067-DAD-SAB Document 11 Filed 03/04/21 Page 1 of 2

 1   Joseph R. Manning, Jr. (SBN 223381)
     DisabilityRights@manninglawoffice.com
 2   MANNING LAW, APC
 3   20062 SW Birch Street, Suite 200
     Newport Beach, CA 92660
 4   Tel: 949.200.8755 / Fax: 866.843.8308
 5   Attorneys for Plaintiff:
     GEORGE AVALOS
 6
 7   Michael P. Smith (SBN 206927)
     Michael J. Lampe (SBN 082199)
 8   LAW OFFICES OF MICHAEL J. LAMPE
 9   410 West Center Ave. Suite 202
     Visalia, CA 93291
10   Tel: 559-608-5610
11
     Attorneys for Defendants: SIERRA MINIT MARTS INC DONALD R.
12   FORRESTER AND THERESA A. FORRESTER.
13
                          UNITED STATES DISTRICT COURT
14
                         EASTERN DISTRICT OF CALIFORNIA
15
16
      GEORGE AVALOS, an individual,          Case No.: 1:21-cv-00067-DAD-SAB
17
18    Plaintiff,                             Hon. Dale A. Drozd

19    v.                                       JOINT STIPULATION FOR
                                               DISMISSAL OF THE ENTIRE
20
      SIERRA MINIT MARTS INC., a               ACTION WITH PREJUDICE
21    California corporation; DONALD R.
      FORRESTER and THERESA A.               Complaint Filed: January 15, 2021
22
      FORRESTER, individually and as         Trial Date: None
23    trustees of the DONALD FORRESTER
24    AND THERESA A. FORRESTER
      LIVING TRUST; and DOES 1-10,
25    inclusive,
26
      Defendants.
27
28

           JOINT STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
     Case 1:21-cv-00067-DAD-SAB Document 11 Filed 03/04/21 Page 2 of 2
 1         TO THE COURT AND ALL PARTIES:
 2         Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,
 3   Plaintiff GEORGE AVALOS (“Plaintiff”) and SIERRA MINIT MARTS INC
 4   DONALD R. FORRESTER and THERESA A. FORRESTER (“Defendant”),
 5   stipulate and jointly request that this Court enter a dismissal with prejudice of
 6   Plaintiff’s Complaint in the above-entitled action, in its entirety. Each party shall
 7   bear his or its own attorneys’ fees, expert fees, and costs.
 8
 9         IT IS SO STIPULATED.
10
                                          Respectfully submitted,
11
12                                        MANNING LAW, APC
      DATED: March 4, 2021
13                                        By: /s/ Joseph R. Manning, Jr.
14                                          Joseph R. Manning, Jr.
                                            Attorney for Plaintiff
15                                          George Avalos
16
17
18    DATED: March 4, 2021                LAW OFFICES OF MICHAEL J.
                                          LAMPE
19
                                          By: /s/ Michael P. Smith
20                                           Michael P. Smith
21                                           Attorneys for Defendant
                                             Sierra Minit Marts Inc Donald R.
22                                        Forrester and Theresa A. Forrester.
23
24                  Certification Pursuant to Local Rule 5-4.3.4(a)(2)(i)
25         Pursuant to Local Rule 5-4.3.4(a)(2)(i), I, Joseph R. Manning, Jr., hereby do
26   attest that all signatories listed, and on whose behalf the filing is submitted, concur
27   in the filing’s content and have authorized the filing.
28

     DATED: March 4, 2021                    By: /s/ Joseph R. Manning, Jr.
                                                1
          JOINT STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
